DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.

Summary
The Applicant arguments and claim amendments received on February 3, 2021 are entered into the file. Currently, claims 1, 7, 8, 9, and 11 are amended; claim 10 is cancelled; claims 12-14 are new; resulting in claims 1-9 and 11-14 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/2021 and 03/03/2021 are considered by the examiner.
Claim Objections
Claim 11 is objected to because of the following informalities: The limitation in lines 1-5 of claim 11 reciting “wherein the thermosetting resin is…and combinations thereof” is redundant with respect to the newly amended limitation in lines 7-10 of independent claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 8, 11, and 14, the limitations reciting “wherein the polyolefin-based [thermoplastic] elastomer is…and combinations thereof” in claims 7, 8, and 11 and “wherein the adhesive layer further comprises SEEPS, SEBS, and combinations thereof” in claim 14 are indefinite. It is not clear if the polystyrene block copolymers recited in claims 7, 8, 11, and 14 are meant to further limit the “styrene-based thermoplastic elastomer” of independent claim 1, or if the polystyrene block in addition to the styrene-based thermoplastic elastomer component.
For examination purposes, the aforementioned limitations will be interpreted as “wherein the styrene-based thermoplastic elastomer is selected from the group consisting of styrene-ethylene-ethylene-propylene (SEEPS), styrene-ethylene-butylene-styrene (SEBS), and combinations thereof” for claims 7 and 14 and “wherein the styrene-based thermoplastic elastomer is selected from the group consisting of polystyrene-poly(ethylene/butylene) block copolymers, polystyrene-poly(ethylene-ethylene/propylene) block copolymers, poly(styrene/butadiene) block copolymers, and combinations thereof” for claims 8 and 11.
Regarding claim 13, there is insufficient antecedent basis for the limitation reciting “the curing agent”. For the purposes of applying prior art, this limitation will be interpreted as wherein the adhesive layer further comprises a curing agent, and the curing agent comprises imidazole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2011-011456, cited on IDS) in view of Yamada (US 2009/0239992).
Regarding claims 1, 7-9, and 11, Okamoto teaches a multilayer wiring substrate comprising a fluororesin substrate ([0007], claim 6) having a conductor pattern (comb-shaped pattern, [0070]) formed on at least one surface thereof, and an adhesive layer for bonding the fluororesin substrate ([0006]). It is noted that the limitation reciting “for bonding the fluororesin substrate” is considered functional language related to an intended use of the adhesive layer and is accorded limited weight as the language does not further limit the structure of the product.
Okamoto does not teach the adhesive layer comprising a cured product of a thermosetting resin and a polyolefin-based elastomer. However, in the analogous art of resin compositions used in electronic devices, Yamada teaches a resin composition (adhesive layer composition) comprising a vinyl compound (thermosetting resin, [0021]) and a polyolefin-based elastomer that is a styrene-based thermoplastic elastomer ([0029], [0033]), wherein the resin composition can form a cured product having low elastic modulus, low dielectric constant, and low dielectric loss tangent at high frequency (Abstract, [0007]). Yamada further teaches wherein the vinyl compound is a modified polyphenylene ether having styrene functional groups at both ends in order to improve the heat curability of the thermosetting resin composition (see formulas 1-3, [0010]-[0012], [0021]).
Yamada further teaches incorporating a styrene-based thermoplastic elastomer such as styrene-ethylene-ethylene-propylene-styrene block copolymers (SEEPS), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Okamoto by including a cured product of a modified polyphenylene ether thermosetting resin and a styrene-based thermoplastic elastomer as taught by Yamada in order to achieve an adhesive layer having low elastic modulus, low dielectric loss, excellent curing properties, high peel strength, and high shear strength.
However, Okamoto in view of Yamada does not teach an adhesive layer having a breaking elongation rate of 20% or more and 300% or less. While it is acknowledged that all of the claimed physical properties are not explicitly recited by Okamoto in view of Yamada, the references teach all of the claimed materials and layers. Therefore, the claimed physical properties, i.e. a breaking elongation rate of 20% or more and 300% or less, would be implicitly achieved by a composite with all the claimed materials. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 2, Okamoto in view of Yamada teaches all of the limitations of claim 1 above but does not expressly teach a tensile modulus of elasticity of the 
Regarding claim 3, Okamoto in view of Yamada teaches all of the limitations of claim 1 above, and Okamoto further teaches an adhesive layer including a filler ([0013]) having a dielectric loss tangent of 0.002 or less ([0014], line 15-20). The limitation reciting “an adhesive layer including a filler having a dielectric loss tangent of 0.002 or less” is interpreted to mean an adhesive layer comprising a filler wherein the composite material comprising an adhesive layer and a filler has a dielectric loss tangent of 0.002 or less.
Okamoto teaches the range for the dielectric loss tangent of 3 x 10-4 to 5 x 10-4, which falls within the clamed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie
Regarding claim 6, Okamoto in view of Yamada teaches all of the limitations of claim 1 above, and Okamoto further teaches laminating the multilayer wiring substrate on a semiconductor substrate ([0001], [0046]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2011-011456, cited on IDS) in view of Yamada (US 2009/0239992) as applied to claim 1 above, and further in view of Yoshida (“New Insulating Adhesive Film for Future High-frequency Wearable Devices”, previously cited).
Regarding claim 4, Okamoto in view of Yamada teaches all of the limitations of claim 1 above but does not expressly teach a dielectric constant of the adhesive layer of 70 to 130% when the dielectric constant of the fluororesin substrate is 100%. 
However, in the analogous art of high frequency electronic devices with reduced transmission loss, Yoshida teaches an adhesive film comprising thermosetting resins and styrene polymers (p. 720, section 2.2) wherein a dielectric constant of the adhesive film is 2.5 (Table 1).
While it is acknowledged that all of the claimed physical properties are not explicitly recited by Okamoto in view of Yamada and Yoshida, the references teach all of the claimed materials and layers. Therefore, the claimed physical properties, i.e. a relative dielectric constant of the adhesive layer with respect to the fluororesin substrate, would be implicitly achieved by a composite with all the claimed materials. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant 
Regarding claim 5, Okamoto in view of Yamada teaches all of the limitations of claim 1 above but does not expressly teach a transmission loss of the adhesive layer wherein the transmission loss is 0 to -3 dB/70 mm at 20 GHz.
However, Yoshida teaches a transmission loss (S21) of the adhesive layer of        -2.58 dB/70 mm at 20 GHz (Table 3, Figure 10) in order to enable semiconductor devices to have improved high-speed transmission capabilities at high frequencies by reducing signal loss (Abstract, line 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okamoto in view of Yamada by using the adhesive film having low transmission loss as taught by Yoshida in order to improve transmission capabilities of semiconductor devices comprising the adhesive film.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (JP 2011-011456, cited on IDS) in view of Yamada (US 2009/0239992, previously cited) as applied to claim 1 above, and further in view of Hayashi et al. (JP 2013-032417, machine translation via EPO provided).
Regarding claim 12,
However, in the analogous art of adhesive compositions for printed wiring boards, Hayashi et al. teaches a resin composition (adhesive layer composition) comprising a thermosetting resin which may be selected from one or more types of conventionally known epoxy resins, including naphthalene epoxy resin ([0035]-[0037]). Hayashi et al. further teaches incorporating other resins such as polyphenylene ether resin or bismaleimide resin for the purpose of improving impact resistance, heat resistance, resin compatibility, and workability of the thermosetting resin ([0086]-[0088]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer resin composition of Okamoto in view of Yamada by using a naphthalene epoxy resin in combination with polyphenylene ether in order to achieve a thermosetting resin composition having an optimized impact resistance, heat resistance, resin compatibility, and workability, as taught by Hayashi et al.
Regarding claim 13, Okamoto in view of Yamada and Hayashi et al. teaches all of the limitations of claim 12 above, and Hayashi et al. further teaches the thermosetting resin composition further comprising a curing agent which may be an imidazole compound, in order to react with the epoxy groups of the epoxy resin to cure the thermosetting resin material [0041].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the resin composition of Okamoto in view of Yamada and Hayashi et al. by incorporating an imidazole curing agent as taught by Hayashi et al. in order to cure the resin composition by reacting with the epoxy groups in the epoxy resin.
Regarding claim 14, Okamoto in view of Yamada and Hayashi et al. teaches all of the limitation of claim 12 above, and Yamada further teaches incorporating a styrene-based thermoplastic elastomer such as styrene-ethylene-ethylene-propylene-styrene block copolymers (SEEPS), styrene-butadiene-styrene block copolymers (SBS), or styrene-ethylene-butylene-styrene block copolymer (SEBS) into the resin composition. Yamada teaches incorporating a styrene-based thermoplastic elastomer in order to achieve a resin having excellent film-forming properties, wherein the cured product has excellent dielectric properties, low elastic modulus, excellent bonding properties with copper foil, and excellent high-temperature shear strength when cured [0033].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive layer of Okamoto in view of Yamada and Hayashi et al. by including a styrene-based thermoplastic elastomer as taught by Yamada in order to achieve an adhesive layer having excellent film-forming properties, dielectric properties, adhesion to copper foil, high-temperature shear strength, and low elastic modulus.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tochihira et al. (US 2018/0258324, cited on IDS) in view of Kiya et al. (WO 2015/053309, cited on IDS, machine translation via EPO provided).
Regarding claims 1, 7-9, 11, 12, and 14, Tochihira et al. teaches a flexible printed circuit (multilayer wiring substrate) comprising a flexible copper clad laminate (FCCL) formed by sequentially laminating an adhesive film (adhesive layer), a heat-resistant film substrate, and a copper foil layer having a circuit pattern (conductor pattern), wherein the adhesive film comprises a thermosetting adhesive composition having low dielectric properties, high adhesiveness, high heat resistance, and high flexibility ([0001], [0003]-[0005], [0125]). Tochihira et al. further teaches the thermosetting adhesive composition comprising a vinyl compound having a polyphenylene ether (A; modified polyphenylene ether; [0034]-[0039]; see formulas 1-3), a maleimide resin (B; [0045]-[0048]; see formulas 6-9), and a thermoplastic elastomer (C; styrene-based thermoplastic elastomer; [0082]-[0084]).
Tochihira et al. further teaches that the maleimide resin may be (3-ethyl-5-methyl-4-maleimidophenyl) methane (see formula 11) and that thermoplastic elastomer may be is a copolymer of a polyolefin block and a polystyrene block having a polyolefin skeleton comprising one or more selected from the group consisting of ethylene, propylene, butene, isobutene, butadiene, and isoprene [0083]. Tochihira et al. further teaches specific examples of the copolymer, including a polystyrene-poly(ethylene/butylene) block copolymer (SEBS), and further teaches that the elastomers may be used alone or in combination ([0084], [0088]).
Tochihira et al. further teaches the adhesive composition having an elongation at break (breaking elongation rate) or 100% or greater, which overlaps with the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Tochihira et al. does not expressly teach the adhesive layer used in a multilayer wiring substrate comprising a fluororesin substrate. However, in the analogous art of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit taught by Tochihira et al. by using a fluororesin material as the substrate as taught by Kiya et al. in order to improve the adhesiveness and peel strength of the printed circuit. 
Regarding claim 2, Tochihira et al. in view of Kiya et al. teaches all of the limitations of claim 1 above. Although Tochihira et al. teaches that the adhesive layer preferably has a tensile stress at 100% elongation of 0.1 to 2.9 MPa in order to achieve the desired balance of flexibility and strength ([0086]), the combination of references does not expressly teach a tensile modulus of elasticity of the adhesive layer of 1 GPa or less.
While it is acknowledged that all of the claimed physical properties are not explicitly recited by Tochihira et al. in view of Kiya et al., the references teach all of the 
Regarding claim 3, Tochihira et al. in view of Kiya et al. teaches all of the limitations of claim 1 above, and Tochihira et al. further teaches the adhesive layer including a filler (D) having a dielectric loss tangent of 0.005 or less ([0093], [0130]). The limitation reciting “an adhesive layer including a filler having a dielectric loss tangent of 0.002 or less” is interpreted to mean an adhesive layer comprising a filler wherein the composite material comprising an adhesive layer and a filler has a dielectric loss tangent of 0.002 or less. 
Tochihira et al. teaches the range for the dielectric loss tangent of 0.005 or less, which overlaps the clamed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 4,
While it is acknowledged that all of the claimed physical properties are not explicitly recited by Tochihira et al. in view of Kiya et al., the references teach all of the claimed materials and layers. Therefore, the claimed physical properties, i.e. a relative dielectric constant of the adhesive layer with respect to the fluororesin substrate, would be implicitly achieved by a composite with all the claimed materials. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 6, Tochihira et al. in view of Kiya et al. teaches all of the limitations of claim 1 above, and Tochihira et al. further teaches a semiconductor lead frame or semiconductor package comprising the multilayer wiring substrate ([0001], [0003]).
Regarding claim 13, Tochihira et al. in view of Kiya et al. teaches all of the limitations of claim 12 above, and Tochihira et al. further teaches the adhesive layer comprising an imidazole-based curing agent (2E4MZ; [0153]; see Tables 1-4).






Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tochihira et al. (US 2018/0258324, cited on IDS) in view of Kiya et al. (WO 2015/053309, cited on IDS) as applied to claim 1 above, and further in view of Yoshida (“New Insulating Adhesive Film for Future High-frequency Wearable Devices”, previously cited).
Regarding claim 5, Tochihira et al. in view of Kiya et al. teaches all of the limitations of claim 1 above. Although Kiya et al. teaches achieving a high frequency circuit module having a low transmission loss (p. 4, Ln 144-146), the combination of references does not expressly teach a transmission loss of the adhesive layer of 0 to -3 dB/70 mm at 20 GHz.
However, in the analogous art of high frequency electronic devices having reduced transmission loss, Yoshida teaches a transmission loss (S21) of the adhesive layer of -2.58 dB/70 mm at 20 GHz (Table 3, Figure 10) in order to enable semiconductor devices to have improved high-speed transmission capabilities at high frequencies by reducing signal loss (Abstract, line 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okamoto in view of Yamada by using the adhesive film having low transmission loss as taught by Yoshida in order to improve transmission capabilities of semiconductor devices comprising the adhesive film.


Response to Arguments
Response-Claims Rejections - 35 USC § 103
Applicant's arguments, see pages 5-6, filed February 3, 2021, with respect to the rejection of claim 1 over Okamoto and Yamada have been fully considered but they are not persuasive.

Regarding Applicant’s argument on page 6 that Okamoto in view of Yamada are silent on an adhesive layer which comprises “a cured product of a thermosetting resin and a polyolefin-based elastomer, wherein the thermosetting resin comprises a cured product of a thermosetting resin and a polyolefin-based elastomer…”, it is noted that the features upon which the Applicant relies (i.e., the thermosetting resin comprising a cured product of a thermosetting resin and a polyolefin-based elastomer) are not recited in the claims. Furthermore, as noted in the prior art rejections above, Okamoto in view of Yamada and Tochihira et al. in view of Kiya et al. both teach the adhesive layer comprising a thermosetting resin and a polyolefin-based elastomer, wherein the thermosetting resin is a modified polyphenylene ether and the polyolefin-based elastomer is a styrene-based elastomer.

With respect to Applicant’s allegation of unexpected results, the Applicant argues on pages 5-6 that the data presented in Table 1 and paragraphs [0066]-[0067] demonstrate an unexpected improvement in the substrate’s physical properties.
These arguments are not persuasive. The claims are not commensurate in scope with the allegations of unexpected results. Although amended independent claim 1 
As to the alleged superiority of Examples 1-4 over Comparative Examples 1-4, according to Table 1, Comparative Examples 1, 3, and 4 meet all of the limitations of independent claim 1 including a thermosetting resin selected from the group consisting of modified polyphenylene ether, bisphenol A epoxy resin, biphenyl epoxy resin, naphthalene epoxy resin, bis-(3-ethyl-5-methyl-4-maleimidophenyl) methane, N-acryloyloxyethyl hexahydrophthalimide, and combinations thereof, and further comprising a styrene-based thermoplastic elastomer. Furthermore, although the Applicant notes on pages 5-6 of the remarks that each Example adhesive layer in Table 1 has at least one thermosetting resin, at least one polyolefin-based elastomer, and an imidazole-based curing agent, Examples 3 and 4 do not appear to include a curing agent. Therefore, it is not clear exactly which elements of the adhesive layer composition are essential for achieving the alleged unexpected results, as several of the Comparative Examples comprise the same elements as Examples 1-4 and as required by independent claim 1, and the presence of a curing agent does not appear to distinguish the Examples from the Comparative Examples.

Regarding Applicant’s argument on page 6 with respect to newly added claims 12-14, the Applicant argues that that Okamoto in view of Yamada does not teach the specific polyolefin-based elastomers in combination with the specific thermosetting resins.
With respect to claims 12 and 13, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 14, these arguments are not persuasive. As noted in the prior art rejections above, Okamoto in view of Yamada and Tochihira et al. in view of Kiya et al. both teach all of the limitations of dependent claim 14, including an adhesive layer comprising a modified polyphenylene ether thermosetting resin and a styrene-based thermoplastic elastomer such as styrene-ethylene-ethylene-propylene-styrene block copolymers (SEEPS) or styrene-ethylene-butylene-styrene block copolymer (SEBS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura et al. (US 2017/0086306) teaches an adhesive sheet including a thermosetting resin composition layer containing an epoxy resin, a curing agent, an inorganic filler, a thermoplastic resin, a curing promoter, a flame retardant, and an organic filler ([0082]-[0083]). Nakamura et al. teaches that the 
Nomura et al. (US 6,492,438) teaches an adhesive agent comprising an epoxy resin, a curing agent, and a butadiene-acrylonitrile elastomer. Nomura et al. teaches that naphthalene epoxy resin (e.g. HP4032D) is preferred among epoxy resins due to its moisture resistance and adhesive properties (col 2, Ln 1-14). Nomura et al. further teaches that imidazole is preferred as the curing accelerator because of its balance between storage stability and reactivity (col 3, Ln 15-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785